Cite as 2014 Ark. 338

                   SUPREME COURT OF ARKANSAS
                                         No.   CV-14-439

                                                    Opinion Delivered July 31, 2014


OSCAR W. STANLEY                                    PRO SE MOTION TO PROCEED IN
                                PETITIONER          FORMA PAUPERIS
                                                    [SEBASTIAN COUNTY CIRCUIT
V.                                                  COURT, FORT SMITH DISTRICT, NO.
                                                    66CV-14-36]
DENORA COOMER, CIRCUIT CLERK
OF SEBASTIAN COUNTY, FORT                           HONORABLE STEPHEN TABOR,
SMITH DISTRICT                                      CIRCUIT JUDGE
                  RESPONDENT
                                                    MOTION DENIED.

                                        PER CURIAM
       On January 16, 2014, petitioner Oscar W. Stanley filed a petition in the Sebastian County

Circuit Court, Fort Smith District, seeking to proceed in forma pauperis. He said in the petition

that he wished to proceed as an indigent with a petition for declaratory judgment in a civil matter

and that the respondent was Ray Hobbs, the Director of the Arkansas Department of

Correction. The circuit court denied the petition on the ground that the proposed pleading did

not state a colorable cause of action. Petitioner timely filed a notice of appeal from the order

and tendered the record on appeal to this court. Now before us is petitioner’s pro se petition

seeking leave to lodge the appeal without paying the filing fee required to lodge an appeal in a

civil matter.

       The record tendered to this court contains only the petition to proceed in forma pauperis

filed in the circuit court, the order denying the petition, and the notice of appeal. Rule 72 of the

Arkansas Rules of Civil Procedure conditions the right to proceed in forma pauperis in civil
                                       Cite as 2014 Ark. 338

matters upon, among other things, the court’s satisfaction that the alleged facts indicate a

colorable cause of action. Brown v. Sachar, 2013 Ark. 319 (per curiam); Boles v. Huckabee, 340 Ark.
410, 12 S.W.3d 201 (2000) (per curiam). A colorable cause of action is a claim that is legitimate

and may reasonably be asserted given the facts presented and the current law or a reasonable and

logical extension or modification of it. Brown, 2013 Ark. 319. As grounds for his request to

proceed without paying a filing fee, petitioner states the following:

       The sentencing phase record of the case cause (Sebastian Co.–Arkansas) Circuit Court
       (No. CR-12-321) is so dispositive of the fact that the terms of the plea agreement as
       stated by court and entered into by this afficant [sic] petitioner has not and is still not
       being met per the “judgment & commitment order” supplied to the Ark. Dept. of
       Correction–by the (Sebastian Co.–Ark.–circuit court clerk) failure to adhere to the plea
       agreement is grounds to void the plea!

Based on petitioner’s statement, we cannot say that petitioner has established a colorable cause

of action that is legitimate and may reasonably be asserted given the facts presented and the

current law or a reasonable and logical extension or modification of it. Where no fundamental

right is involved, filing fees do not violate due process. Brown, 2013 Ark. 319 (citing Partin v. Bar

of Ark., 320 Ark. 37, 894 S.W.2d 906 (1995)). Petitioner has not demonstrated that he should

be allowed to proceed without paying a fee to lodge an appeal.

       In his motion, petitioner also contends that he is entitled to proceed in forma pauperis

because he is unable to pay the costs associated with the proceeding and the petition is not being

brought for a frivolous or malicious purpose. The statement also does not constitute a showing

of a colorable cause of action.

       If petitioner desires to proceed with an appeal from the order that denied his motion to

proceed in forma pauperis, he is responsible for remitting the required filing fee at his expense
                                       Cite as 2014 Ark. 338

within thirty days of the date of this opinion. See Brown, 2013 Ark. 319; see also Young v. Black, 366
Ark. 198, 234 S.W.3d 284 (2006) (per curiam).

           Motion denied.

           Oscar W. Stanley, pro se petitioner.

           No response.